

117 HRES 370 IH: Expressing the sense of the House of Representatives supporting the Federal workforce.
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 370IN THE HOUSE OF REPRESENTATIVESMay 4, 2021Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives supporting the Federal workforce.Whereas thousands of civilian Federal employees have given their lives in the line of duty for their country, and their families now receive United States flags in their honor pursuant to bipartisan legislation;Whereas Federal employees have supported, defended, and been indispensable to the progress the United States has achieved through times of war and peace, recession and prosperity, and global instability and uncertainty;Whereas hundreds of thousands of Federal employees and Federal contractors endured a 35-day shutdown, the longest in United States history, in 2018 and 2019;Whereas Federal employees have demonstrated outstanding productivity as indicated by the decline in the Federal workforce relative to the Nation’s population, with 92 residents for every Federal worker in the 1950s and 1960s to 145 residents for every Federal worker in 2011;Whereas approximately 80 percent of Federal workers have attended college, compared with approximately 60 percent of private-sector workers;Whereas approximately 21 percent of Federal workers hold master's, professional, or doctorate degrees, compared with approximately 9 percent of private-sector workers;Whereas Federal employees undertake medical research that has resulted in vital discoveries and improved health due to improved vaccines, diagnoses, and cures, saving lives and enabling people in the United States to live longer and healthier;Whereas Federal employees have achieved significant new scientific advances, from space exploration on Mars to biological discoveries in oceanic waters;Whereas Federal employees provide homeland security and protection for more than 8,000 miles of United States international land and water borders, while detecting and preventing illegal activities and contraband at the borders;Whereas Federal employees prevent the entry of terrorists and terrorist weapons into the United States and conduct investigations to prevent national security breaches and cyber crimes;Whereas Federal employees engage in research, development, and deployment of high-level technology and other resources to protect the United States;Whereas Federal employees ensure the safe operation of commercial and private aircraft, and provide security for, and protection of, air travelers, airports, and aircraft;Whereas Federal employees prosecute crimes of violence, financial crimes, public corruption, ethics violations, and fraud against taxpayer-supported Government services;Whereas Federal employees enforce Federal laws in the public interest and prosecute cases in Federal courts to protect civil rights and liberties;Whereas Federal employees provide law enforcement and police protection of national borders, domestic land and territories, and Federal buildings, monuments, and parks;Whereas Federal employees perform scientific, technical, and legal work to protect copyrights, trademarks, and patents in furtherance of the United States progress in technology, biosciences, and international competition;Whereas Federal employees perform research and other scientific work related to environmental and life sciences management, conservation, and resource utilization;Whereas Federal employees inspect and oversee agricultural production and distribution throughout the United States;Whereas Federal employees provide medical and public health services for members of the United States Armed Forces and veterans in Department of Veterans Affairs hospitals, military hospitals, and community-based clinics throughout the United States;Whereas Federal employees are responsible for many invaluable social services, including Social Security, disability benefits, medical benefits, housing, employment, education, transportation, substance abuse, and adoption and foster care;Whereas the United States Postal Service is an entirely self-supporting agency and while its employees do not receive Federal funding, employees work to ensure that every corner of the United States is served and connected regardless of zip code;Whereas Federal employees have been steadfast in accomplishing their indispensable missions, critical to the lives and well-being of the people of the United States, during the Great Recession and recovery, hiring freezes, pay freezes, and sequestration; andWhereas Federal employees have continued to perform their duties in dangerous circumstances, including during the COVID–19 pandemic, in which Federal employees have supported the development of therapies and vaccines and otherwise worked to minimize the effects of the pandemic and end it as quickly as possible: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)Federal employees should be applauded for their tireless work and extensive efforts on behalf of the people of the United States;(2)Federal employees further should be recognized for the benefits that they bring to the public welfare, to the progress of democracy, and to the United States as a whole; and(3)Federal employees’ salaries and benefits should not be uniquely targeted for deficit reduction.